 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat the craft severance "problem is one of administration" wasexpressly recognized by the Board in what has for 3 years stood asthe cardinal pronouncement on the subject.16The heart criterion ofthat decision was that the Board proposed "to exercise great care inmaking certain that in the administration of this rule only groupsexercising genuine craft skills will be embraced within the ambit ofthe rule, and thatthe requirements will not be relaxed over a periodof time."[Emphasis supplied.]The majority's decisionhere is acomplete reversal of one of the more important implementations ofthat rule.Such action, without substantive reason, raises an auraof uncertainty about theAmerican Potashdecision itself.When sub-stantive reasons appear, be they of law, fact, or policy, I have joined inreversing earlier decisions of this Board, and will do so again. Ithink it administratively inadvisable, however, to do so in th^ absenceof persuasive, material factors.Precedents, if they are to have valueas guides for conduct, should not lightly be reversed unless changingconditions have destroyed the reasons underlying them. I do notfind such change present in the instant case.Therefore, I would dis-miss the petition in this case.16 SeeAmerican Potash S ChemicalCorp.,supra,at 1423.Vernon Calhoun Packing Company, Inc.andLocal 103, Amalga-mated Meat Cutters&Butcher Workmen of North America,AFL-CIO,Petitioner.Case No. 16-RC-1937. January 25,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before J. Howard Stark, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the board finds :1.The Employer is a Texas corporation engaged in the meat pack-ing business at Palestine, Texas.The record indicates that most ofthe Employer's sales appear to be of an intrastate character.However,during the 12-month period ending June 30, 1956, the Employer soldhides valued at $78,572.74 to H. Elkan & Co., an Illinois corporation,which concern paid for and accepted delivery of its purchase at theEmployer's premises.The Employer also sold additional hides andother byproducts valued in excess of $45,000 to 2 Texas concerns. Therecord further indicates that H. Elkan & Co. shipped out of the Stateof Texas all of the hides which it purchased and that the other 2purchasers were concerns each of which annually shipped goods valuedin excessof $50,000 outside the State of Texas.117 NLRB No. 27. VERNON CALHOUN PACKING COMPANY, INC.105In view of the foregoing circumstances, we find that the Employeris engaged in commerce within the meaning of the Act.As the saletoH. Elkan & Co. may be treated as the sale of goods to a concernwhich in turn shipped goods valued at $50,000 or more directly outsidethe State of Texas and therefore falls within the Board's "indirectoutflow" standard,' we find that the Employer during the 12 monthsin question sold goods valued in excess of $100,000 to concerns whichwere engaged in interstate commerce within the meaning of theBoard's jurisdictional standards, and therefore it will effectuate thepolicies of the Act to assert jurisdiction herein.'2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties are in general agreement as to the composition ofthe, requested unit of production and maintenance employees.Theyalso agreethat Plant Manager George Hutcherson, Otto Myers, whois incharge of the sausage department, and Robert Vaughn, who isin charge of the kill floor, are supervisors and should be excludedfrom the unit .3The parties differ, however, as to the supervisorystatus of the following individuals : J. B. O'Neal, T. J. Chapman,E. H. Chapman, Ben Edwards, J. E. Williams, and J. E. Harris. TheEmployer would exclude them on the ground that they are supervisors.J.B. O'Neal is in charge of the beef department where he directsthe work of some 2 to 5 employees. According to the testimony of theEmployer's representative, O'Neal has the authority effectively torecommend the hiring and discharge of employees in his departmentand that he has been so notified of his authority. In view of theforegoing, we find that J. B. O'Neal is a supervisor within the mean-ing of the Act, and, therefore, we shall exclude him from the unit.T. J. Chapman and E. H. Chapman are brothers employed in theshipping department along with three other workers.Their dutiesare to fill orders and load trucks.Although the Employer's repre-sentative testified that both T. J. Chapman and E. H. Chapman haveauthority effectively to recommend the hire and discharge of otheremployees, it appears that E. H. Chapman was never informed that hepossessed such authority.Moreover, the record discloses that T. J.Chapman is normally in charge of the department, and that E. H.1 Bush & Stokes Company,111 NLRB 11422 Jonesboro G'r'ain Drying Cooperative,110 NLRB 481,483-484.It is thus unnecessaryto consider whether the sale to H Elkan&Co. might be treated as direct outflow.3 The parties failed, apparently as an oversight, to take any position or put any evi-dence in the record with respect to the supervisory status of Lee Williams, assistantplant manager.In view of these circumstances,we are making no determination of hisstatus. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDChapman is supposed to exercise his supervisory authority only duringthe infrequent and irregular absences of T. J. Chapman. In suchcircumstances, we find that only T. J. Chapman possesses supervisoryauthority within the meaning of the Act.Accordingly, we shall ex-clude T. J. Chapman from the unit, but shall include E. H. Chapmanas the latter, even if he possesses supervisory authority, would appearto exercise it only sporadically.Ben Edwards is employed in the boning department and does allof the plant's boning work.Although the Employer contends thatEdwards has the authority effectively to recommend the hire anddischarge of employees, it appears that he is at present, and custom-arily, the only employee in the meat boning department.While onoccasion there may be 1 or 2 other full-time or part-time employeesin his department, there is evidence that Edwards was never informedthat he had any supervisory authority to exercise in his department.In the circumstances, we find that the evidence in the record does notsupport a finding that Ben Edwards is a supervisor within the meaningof the Act .4Accordingly, we shall include him.J. E. Williams is 1 of 7 or 8 truckdrivers engaged in delivering theEmployer's products.He is the oldest employee in point of service.He works a regular schedule of hours and is paid no more than someof the other drivers.On the infrequent occasions when new driversare hired,Williams checks their qualifications as drivers, and in con-nection therewith submits certain recommendations upon which theEmployer relies in deciding whether or not to retain the employee asa driver.In view of the effective authority Williams possesses torecommend the discharge or retention of a new employee, we believethatWilliams is a supervisor within the meaning of the Act.Ac-cordingly, we shall exclude him from the unit.'J. E. Harris is assistant to Otto Myers, the head sausagemaker.Asindicated, there is no dispute with regard to the supervisory status ofOtto Myers, and it is clear that Myers, in addition to his authorityeffectively to recommend the hire or discharge of other employees,exercises responsible direction of the work of 10 or more employeesin the sausage department.As Myers' assistant, Harris is in completecharge during Myers' absence, which absence apparently occurs withsome regularity and frequency during the course of the year, and therecord shows that Harris exercises all of Myers' authority during thelatter's absence.In the circumstances, we find that J. E. Harris is asupervisor within the meaning of the Act, and we shall thereforeexclude him from the unit.Accordingly, we find that all production and maintenance employeesat the Employer's Palestine, Texas, plant, including gang leaders,6Girdler Company, et al.,115NLRB 726.5 SeePittsburgh PlateGlassCo, 115 NLRB 976. THE MARLEY COMPANY107,truckdrivers, and plant clerical employees, but excluding office clericalemployees, professional employees, guards, watchmen, and super-visors 6 as defined in the Act, constitute a unit appropriate for the pur-pose of collective bargaining within the meaning of Section 9 (b) ofthe Act.[Text of Direction of Election omitted from publication.]As discussed above, we are also excluding as supervisors,J B O'Neal, T. J. Chapman,J. E. Williams and J.E. Harris.The Marley CompanyandLaurence Moore and Kenneth DivanLocal 269, United Brotherhood of Carpenters and Joiners, AFL-CIO'andLaurence Moore and Kenneth DivanUnited Brotherhood of Carpenters and Joiners of America, AFL-CIOandLaurence Moore and Kenneth Divan.Cases Nos. 13-CA-1827,13-CB-3592, and 13-CB 381. January 29,1957DECISION AND ORDEROn June 10, 1955, Trial Examiner Stephen S. Bean issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents, namely, The Marley Company, hereinafter calledthe Company, and Local 269, United Brotherhood of Carpenters andJoiners, AFL-CIO, hereinafter called the Local, had engaged in andwere engaging in certain unfair labor practices, and recommendingthat they cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.The Trial Examiner also found that Respondent Marley hadnot engaged in certain other alleged unfair labor practices, and thatRespondent United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, hereinafter called the International, had notviolated the Act, as alleged in the complaint, and recommended thatthese allegations be dismissed.Thereafter, the General Counsel andRespondent Local filed exceptions to the Intermediate Report.TheGeneral Counsel also filed a brief in support of its exceptions andRespondent Marley was permitted to file a reply brief.2The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-1 The AFLand CIO having merged subsequent to the hearing in this proceeding, we areamending the identification of the affiliation of the Unions accordingly.S This reply brief was accepted by the Board on August 8, 1955.117 NLRB No. 28.